Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 1 of 12




                                   UNITED STATES DISTRICT
                                 COURT DISTRICT OF COLORADO

                                                 CASE:

CARLOS BRITO,

            Plaintiff,
v.

BRIARGATE CENTER LLC,
a Colorado Limited Liability Company,

        Defendant.
________________________________________________/

                                            COMPLAINT

       Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues, BRIARGATE CENTER LLC

(hereinafter “Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the "Americans with

Disabilities Act" or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

       2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

       3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

       4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing
Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 2 of 12




and domiciled in El Paso County, Colorado, and is otherwise sui juris.

        5.      At all times material, Defendant, BRIARGATE CENTER LLC, was and is a

Colorado Limited Liability Company, with a principal office street address listed as 102 North

Cascade Avenue, Suite 550, Colorado Springs, Colorado and a place of business in Colorado

Springs, Colorado.

6. At all times material, Defendant, BRIARGATE CENTER LLC, owned and operated a retail

    shopping location located at 1825 Briargate Boulevard, Colorado Springs, Colorado; 1827

    Briargate Boulevard, Colorado Springs, Colorado; 1829 Briargate Boulevard, Colorado

    Springs, Colorado; 1831 Briargate Boulevard, Colorado Springs, Colorado; 1833 Briargate

    Boulevard, Colorado Springs, Colorado; 1835 Briargate Boulevard, Colorado Springs,

    Colorado; 1839 Briargate Boulevard, Colorado Springs, Colorado; 1843 Briargate Boulevard,

    Colorado Springs, Colorado (hereinafter collectively the “Commercial Property”).       The

    Commercial Property holds itself out to the public as “Briargate Center.”

        7.      Venue is properly located in the District of Colorado because Defendant’s

Commercial Property is located in Colorado Springs, Colorado, Defendant regularly conducts

business within Colorado Springs, Colorado, and because a substantial part(s) of the events or

omissions giving rise to these claims occurred in Colorado Springs, Colorado.

                                  FACTUAL ALLEGATIONS

        8.      Although over twenty-seven (27) years have passed since the effective date of

Title III of the ADA, Defendant has yet to make their facilities accessible to individuals with

disabilities.

        9.      Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the



                                                2
Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 3 of 12




extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Commercial

Property and the businesses therein, including the retail shopping store.

       10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance.

       11.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

the use of a wheelchair to ambulate.

       12.       Defendant, BRIARGATE CENTER LLC, owns, operates and oversees the

Commercial Property, its general parking lot and parking spots specific to the businesses therein,

and it owns, operates and oversees said Commercial Property located in Colorado Springs,

Colorado, that is the subject of this Action.

       13.       The subject Commercial Property is open to the public and is located in Colorado

Springs, Colorado. The individual Plaintiff visits the Commercial Property regularly, to include

a visit to the property on or about June 5, 2019 and encountered multiple violations of the ADA

that directly affected his ability to use and enjoy the property. He plans to return to and often

visits the Commercial Property and the other businesses located within the Commercial Property,

in order to avail himself of the goods and services offered to the public at the businesses therein,

if the property/businesses become accessible.

       14.       Plaintiff visited the Commercial Property as a patron/customer, regularly visits

the Commercial Property and business within the Commercial Property as a patron/customer, and



                                                 3
Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 4 of 12




intends to return to the Commercial Property and businesses therein in order to avail himself of

the goods and services offered to the public at the property. Plaintiff is domiciled nearby in the

same state as the Commercial Property, has regularly frequented the Defendant’s Commercial

Property and businesses located within the Commercial Property for the intended purposes, and

intends to return to the property within four (4) months’ time of the filing of this Complaint.

       15.       The Plaintiff found the Commercial Property to be rife with ADA violations.

The Plaintiff encountered architectural barriers at the Commercial Property and wishes to continue

his patronage and use of the premises.

       16.       The Plaintiff, CARLOS BRITO, has encountered architectural barriers that are in

violation of the ADA at the subject Commercial Property and businesses therein. The barriers to

access at Defendant’s Commercial Property and businesses within the Commercial Property have

each denied or diminished Plaintiff’s ability to visit the Commercial Property and endangered his

safety. The barriers to access, which are set forth below, have likewise posed a risk of injury(ies),

embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly situated.

       17.       Defendant, BRIARGATE CENTER LLC, owns/or and operates, a place of public

accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

36.201 (a) and 36.104. Defendant is responsible for complying with the obligations of the ADA.

The place of public accommodation that Defendant, BRIARGATE CENTER LLC, owns and

operates is the Commercial Property business located at 1825 Briargate Boulevard, Colorado

Springs, Colorado; 1827 Briargate Boulevard, Colorado Springs, Colorado; 1829 Briargate

Boulevard, Colorado Springs, Colorado; 1831 Briargate Boulevard, Colorado Springs, Colorado;

1833 Briargate Boulevard, Colorado Springs, Colorado; 1835 Briargate Boulevard, Colorado

Springs, Colorado; 1839 Briargate Boulevard, Colorado Springs, Colorado; and 1843 Briargate



                                                 4
Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 5 of 12




Boulevard, Colorado Springs, Colorado.

       18.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Commercial Property and the restaurants and businesses therein, but not necessarily

limited to the allegations in Paragraph 20 of this Complaint. Plaintiff has reasonable grounds to

believe that he will continue to be subjected to discrimination at the Commercial Property and the

businesses located within the Commercial Property, in violation of the ADA. Plaintiff desires to

visit the Commercial Property and businesses located within the Commercial Property, not only

to avail himself of the goods and services available at this Commercial Property and businesses

therein, but to assure himself that the property and businesses therein are in compliance with the

ADA, so that he and others similarly situated will have full and equal enjoyment of the property

and businesses therein without fear of discrimination.

       19.       Defendant has discriminated against the individual Plaintiff by denying him

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the Commercial Property and other businesses located within the

Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

       20.       Defendant has discriminated, and continue to discriminate, against Plaintiff in

violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

January 26, 1993, if a Defendant has ten (10) or fewer employees and gross receipts of $500,000

or less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

Commercial Property and other businesses within the Commercial Property, include, but are not

limited to, the following:




                                                5
   Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 6 of 12




      Common Areas

        A. Parking

  i.    The Plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

        provided. Violation: There are accessible parking spaces that do not have compliant access

        aisles provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of

        the 2010 ADA Standards, whose resolution is readily achievable.

ii.     There are accessible parking spaces with signs that are mounted too low, violating Section

        4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose resolution is

        readily achievable.

iii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

        located on an excessive slope. Violation: Some of the accessible parking spaces are located on

        a slope in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

iv.     The required number of accessible parking spaces is not provided, violating Section 4.1.2(5a)

        and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose resolution

        is readily achievable.

 v.     The required number of van accessible parking spaces is not provided, violating Section

        4.1.2(5b) and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose

        resolution is readily achievable.

        B. Entrance Access and Path of Travel

  i.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

        Violation: There are inaccessible routes from the public sidewalk and transportation stop.

        These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the



                                                       6
   Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 7 of 12




       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

 v.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

vi.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.



                                                      7
   Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 8 of 12




      Joey’s Pizza

         A. Access to Goods and Services

  i.     The Plaintiff could not use the sales counter without assistance, as it is mounted too high.

         Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

         of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

         B. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

         requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

         the 2010 ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

         required location. Violation: The grab bars do not comply with the requirements prescribed in

         Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iv.      The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

         mounted too high. Violation: There are dispensers provided for public use in the restroom,

         with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

         and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                        8
  Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 9 of 12




v.       The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet is mounted at a non-compliant

         distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

         604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

             21.       The discriminatory violations described in Paragraph 20 are not an exclusive list

      of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

      public accommodation in order to photograph and measure all of the discriminatory acts violating

      the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

      requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

      presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

      enjoyment of the Commercial Property and other businesses therein; Plaintiff requests to be

      physically present at such inspection in conjunction with Rule 34 and timely notice.

             22.       The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

      privileges, benefits, programs and activities offered by Defendant’s Commercial Property and

      other businesses within the Commercial Property; and has otherwise been discriminated against

      and damaged by the Defendant because of the Defendant’s ADA violations as set forth above.

      The individual Plaintiff, and all others similarly situated, will continue to suffer such

      discrimination, injury and damage without the immediate relief provided by the ADA as requested

      herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the



                                                       9
Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 10 of 12




Defendant’s places of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       23.        Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of their places of public accommodation or commercial facility, in violation of

42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       24.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and have

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       25.        While Defendant, BRIARGATE CENTER LLC, as landlord and owner of the

Commercial Property Business, is primarily responsible for all ADA violations listed in this

Complaint, tenants and landlords can be held is jointly and severally liable for ADA violations.

       26.        A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public similarly

situated, will continue to suffer such discrimination, injury and damage without the immediate



                                                  10
Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 11 of 12




relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

the Plaintiff require an inspection of the Defendant’s place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       27.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       28.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

businesses, located within the Commercial Property at 1825 Briargate Boulevard, Colorado

Springs, Colorado; 1827 Briargate Boulevard, Colorado Springs, Colorado; 1829 Briargate

Boulevard, Colorado Springs, Colorado; 1831 Briargate Boulevard, Colorado Springs, Colorado;

1833 Briargate Boulevard, Colorado Springs, Colorado; 1835 Briargate Boulevard, Colorado

Springs, Colorado; 1839 Briargate Boulevard, Colorado Springs, Colorado; 1843 Briargate

Boulevard, Colorado Springs, Colorado, the interiors, exterior areas, and the common exterior

areas of the Commercial Property and businesses to make those facilities readily accessible and

useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

time as the Defendant cures its violations of the ADA.

       WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendant, at the commencement of the

subject lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant, including an order to make all

readily achievable alterations to the facilities; or to make such facilities readily accessible to and



                                                  11
Case 1:19-cv-02197-KMT Document 1 Filed 08/01/19 USDC Colorado Page 12 of 12




usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

to make reasonable modifications in policies, practices or procedures, when such modifications

are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Dated: August 1st, 2019


                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                1600 Broadway, Suite 1600
                                                Denver, CO 80202
                                                Telephone: (720) 996-3500
                                                Facsimile: (720) 381-0515
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mail: aquezada@lawgmp.com;
                                                bvirues@lawgmp.com; ddun@lawgmp.com

                                                By:        /s/ Anthony J. Perez
                                                      ANTHONY J. PEREZ
                                                      Florida Bar No.: 535451




                                                12
